Exhibit 10.7

EXECUTIVE OFFICER RESTRICTED STOCK AWARD AGREEMENT

THIS EXECUTIVE OFFICER RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is
effective as of [        ] [    ], 2007 (the “Grant Date”), between Jackson
Hewitt Tax Service Inc., a Delaware corporation (the “Company”), and
[PARTICIPANT] (the “Participant”).

Pursuant to the Jackson Hewitt Tax Service Inc. Amended and Restated 2004 Equity
and Incentive Plan (the “Plan”), the Compensation Committee of the Board of
Directors of the Company (the “Committee”) has determined that the Participant
is to be granted a restricted stock award (the “Restricted Stock Award”), on the
terms and conditions set forth herein, and on the terms and conditions set forth
in the Plan, and hereby grants such Restricted Stock Award. Capitalized terms
used herein which are not defined in this Agreement will have the meanings set
forth in the Plan. The Participant acknowledges that the Participant has
received a copy of the Plan Prospectus.

 

  1. Number of Restricted Shares.

Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement, the Company hereby grants to the
Participant the Restricted Stock Award consisting of [            ] shares of
the common stock of the Company (the “Restricted Shares”). The Restricted Shares
shall vest and become nonforfeitable in accordance with Section 2 hereof.

 

  2. Vesting of the Restricted Shares.

(a) Subject to the Participant’s continued service with the Company, the
Restricted Shares shall vest and become nonforfeitable after one year from the
Grant Date as to one third of the Restricted Shares, after two years from the
Grant Date as to two thirds of the Restricted Shares and after three years from
the Grant Date as to 100% of the Restricted Shares.

(b) Except as otherwise provided in the Participant’s employment agreement, if
the Participant’s service with the Company terminates or is terminated for any
reason, the Restricted Shares shall, to the extent not then vested, be forfeited
by the Participant without consideration.

(c) Notwithstanding any other provision of this Agreement to the contrary, in
the event a Change in Control occurs, the Restricted Shares shall, to the extent
not then vested and not previously forfeited, immediately become fully vested,
subject to the terms of the Plan.

 

  3. Certificates for the Restricted Shares.

The Restricted Shares shall be held in escrow in a restricted book entry account
with the Company’s transfer agent in the name of the Participant. Upon vesting
of the Restricted Shares, the Restricted Shares shall be released into an
unrestricted book entry account with the Company’s transfer agent; provided,
however, that a portion of such Restricted Shares shall be



--------------------------------------------------------------------------------

surrendered in payment of required withholding taxes in accordance with
Section 10 below, unless the Company, in its sole discretion, establishes
alternative procedures for the payment of required withholding taxes.

 

  4. Rights as a Stockholder.

The Participant shall be the record owner of the Restricted Shares until or
unless such Restricted Shares are forfeited pursuant to Section 2 hereof, and as
record owner shall be entitled to all rights of a common stockholder of the
Company, including, without limitation, voting rights with respect to the
Restricted Shares, and the Participant shall receive, when paid, any dividends
on all of the Restricted Shares granted hereunder as to which the Participant is
the record holder on the applicable record date; provided that the Restricted
Shares shall be subject to the limitations on transfer and encumbrance set forth
in Section 7. As soon as practicable following the vesting of any Restricted
Shares pursuant to Section 2, certificates for the Restricted Shares which have
vested shall be delivered to the Participant along with the stock powers
relating thereto. However, the Company shall not be liable to the Participant
for damages relating to any delays in issuing the certificates to the
Participant, any loss of the certificates, or any mistakes or errors in the
issuance of the certificates or in the certificates themselves.

 

  5. Legend on Certificates.

The certificates representing the vested Restricted Shares delivered to the
Participant shall be subject to such stop transfer orders and other restrictions
as the Committee may deem advisable under the Plan or the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the common stock of the Company is listed, and any
applicable federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

 

  6. No Right to Continued Employment.

The granting of the Restricted Shares evidenced by this Agreement shall impose
no right upon the Participant to continue in the employ or service of the
Company and shall not lessen or affect the Company’s right to terminate the
employ or service of the Participant at any time.

 

  7. Transferability.

The Restricted Shares may not, at any time prior to becoming vested pursuant to
Section 2, be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant (other than by the laws of descent
and distribution) and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate.

 

  8. Authorization to Return Forfeited Shares.

The Participant authorizes the Company or its designee to return to the Company
all Shares of Restricted Stock which are forfeited pursuant to the Agreement and
the Plan.



--------------------------------------------------------------------------------

  9. Restricted Stock Award Subject to Plan.

By entering into this Agreement the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan. The Restricted Stock Award
and the Restricted Shares granted hereunder are subject to the Plan. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

 

  10. Income Tax Consequences.

(a) Withholding. The Participant may be required to pay to the Company, and the
Company shall have the right and is hereby authorized to withhold, any and all
applicable withholding taxes in respect of the Restricted Shares, including
(without limitation) such taxes that may arise upon the Participant’s making an
election under Section 83(b) of the Code as described below or otherwise upon
the vesting of such shares, and the Company may take such action as may be
necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes. Without limiting the generality of the
foregoing, to the extent permitted by the Committee in its sole discretion, the
Participant may satisfy, in whole or in part, the foregoing withholding
liability by delivering shares of common stock of the Company held by the
Participant (which are not subject to any pledge or other security interest and
which have been vested and held by the Participant for no less than six months,
or such other period as may be established from time to time by the Committee or
United States generally accepted accounting principles) or by having the Company
withhold from the number of Restricted Shares otherwise deliverable to the
Participant hereunder Restricted Shares with a Fair Market Value not in excess
of the statutory minimum withholding liability. The Participant shall promptly
notify the Company of any election made pursuant to Section 83(b) of the Code.

(b) Section 83(b) Election. The Participant hereby acknowledges that the
Participant has been informed that, with respect to the Restricted Shares, an
election may be filed by the Participant with the U.S. Internal Revenue Service
(the “IRS”) within 30 days of the Grant Date, electing pursuant to Section 83(b)
of the Code to be taxed currently on the Fair Market Value of the Restricted
Shares on the Grant Date. The Participant agrees to provide the Company with a
copy of any election made pursuant to Section 83(b) of the Code at the time of
filing such election.

(c) Representations. The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement (including any Section 83(b)
election). The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for any tax liability that may arise as a result of the transactions
contemplated by this Agreement.



--------------------------------------------------------------------------------

  11. Securities Laws.

Upon the vesting of any Restricted Shares, the Participant will make or enter
into such written representations, warranties and agreements as the Committee
may reasonably request in order to comply with applicable securities laws or
with this Agreement.

 

  12. Miscellaneous.

(a) Entire Agreement. This Agreement and the Plan contain all of the
understandings and agreements between the Company and the Participant concerning
the Restricted Stock Award and supersede all earlier negotiations and
understandings, written or oral, between the parties with respect thereto. The
Company and the Participant have made no promises, agreements, conditions or
understandings, either orally or in writing, that are not included in this
Agreement or the Plan.

(b) Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of this Agreement.

(c) Notices. Any notice or communication having to do with this Agreement must
be given by personal delivery or by certified mail, return receipt requested,
addressed, if to the Company or the Committee, to the attention of the General
Counsel of the Company at the principal office of the Company and, if to the
Participant, to the Participant’s last known address contained in the personnel
records of the Company.

(d) Succession and Transfer. Each and all of the provisions of this Agreement
are binding upon and inure to the benefit of the Company and the Participant and
their respective estate, successors and assigns, subject to any limitations on
transferability under applicable law or as set forth in the Plan.

(e) Governing Law. This Agreement and the rights of all persons claiming
hereunder will be construed and determined in accordance with the laws of the
State of Delaware without giving effect to the choice of law principles thereof.

(f) Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way relate to the interpretation, construction, or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding, and conclusive on
Participant and the Company for all purposes.

(g) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JACKSON HEWITT TAX SERVICE INC.

By:

 

 

Name:

 

Title:

 

[PARTICIPANT]

 